DETAILED ACTION
This office action is in response to applicant’s filing dated September 2, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6 is/are pending in the instant application.  

Election/Restrictions
Applicant’s election of Compound 4, 

    PNG
    media_image1.png
    325
    669
    media_image1.png
    Greyscale

as the elected 9,11-secosteroid compound of formula (I) species in the reply filed on September 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that Compound 4 is construed as a compound of formula (I), wherein R1 is β-H and R2 is :

    PNG
    media_image2.png
    168
    276
    media_image2.png
    Greyscale

	Claims 1-8 are presently under examination as they relate to the elected species:

Compound 4

    PNG
    media_image1.png
    325
    669
    media_image1.png
    Greyscale

Priority
The present application claims benefit of foreign priority to TAIWAN 109126808 filed on August 7, 2020.  

Drawings
Acknowledgement is made of the drawings received on October 27, 2021.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0012] and [0013] of the specification, the term “invnetion" is misspelled.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (Mar. Drugs, 2020; 18:271 pp 1-10, published May 21, 2020).
Regarding claims 1-4, Chang teaches Compound 4 is 8βH-3β,11-dihydroxy-24-methylene-9,11-secocholest-5-en-9-one (Figures 1 and 2).  Moreover, Chang teaches blood samples were collected from healthy adult donors via venipuncture in assay to measure human neutrophil superoxide anion generation and elastase release (page 8, 4th paragraph).  Chang teaches anti-inflammatory properties of the disclosed compounds were characterized by assessing the inhibition of superoxide anion generation and elastase release by human neutrophils in response to fMLP/CB; Compound 4 was shown to inhibit superoxide anion generation and elastase release and IC50 values of compounds 3 and 4 were lower than other isolates (page 6, 4th paragraph).  Thus, Chang teaches a method of inhibiting inflammation in a subject comprising administering a pharmaceutical composition comprising Compound 4, the elected compound of Formula (I).

Regarding claims 5 and 6, Chang teaches IC50 of Compound 4 for inhibiting superoxide anions in human neutrophils is 2.96 ± 0.91 µM and for inhibiting elastase release in human neutrophils is 1.63 ± 0.15 µM (Table 3).  MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 2.96 ± 0.91 µM and an amount of 1.63 ± 0.15 falls within the instant claimed ranges of claims 5 and 6 and thus anticipates the claimed ranges of claims 5 and 6.
Thus, the teachings of Chang anticipate the method of claims 1-6.

	

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minh et al (Bioorganic & Medicinal Chemistry Letters, 2011; 21:2155–2159).
	Regarding claims 1 and 2, Minh teaches Compound 5, which is equivalent to instantly Compound 4:

    PNG
    media_image3.png
    333
    464
    media_image3.png
    Greyscale

Minh teaches Compounds 1–7 were evaluated for cytotoxic activity against A549 (lung) and HL-60 (acute promyelocytic leukemia) human cancer cell lines, after continuous exposure for 72 h (Table 2); and compound 5 exhibited a strong activity against the A549 cell line with
an IC50 of 4.97 ± 0.06 µM (page 2159, left, 1st paragraph).  
The Examiner notes that in a review of the instant specification, a definition of subject was not identified.  Moreover, in a review of the disclosed examples, it appears that the examples were conducted in in vitro assays.  Thus, a cancer cell has been construed to read on a subject.
The Examiner notes that it is well known in the art that inflammation and cancer are interconnected as evidenced by Gong et al (Molecular Cancer, 2013; 12:154 pp 1-14), cited for evidentiary purposes.  Gong teaches tumor-induced inflammation is a cancer hallmark; the presence of these stromal and inflammatory cells within the tumor microenvironment is associated with enhanced tumor progression (page 9, left, 1st paragraph).  Gong further teaches neutrophils are among the first cells to arrive at sites of inflammation, and the increased number of tumor-associated neutrophils is linked to poorer outcome in patients with lung cancer (Abstract).  
The prior art is silent regarding “inhibiting inflammation.”  Similarly, regarding claims 3 and 4, the prior art is silent regarding “inhibiting inflammation via inhibiting the superoxide anion generation by human neutrophils” or “inhibiting inflammation via inhibiting the elastase release by human neutrophils.”  However: “inhibiting inflammation via inhibiting the superoxide anion generation and/or elastase release by human neutrophils” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (Compound 4) is being administered to the same subjects (a subject suffering from lung cancer/inflammation). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “inhibiting inflammation via inhibiting the superoxide anion generation and/or elastase release by human neutrophils,” by practicing the method taught by the prior art: “the administration of Compound 4 to a subject suffering from lung cancer/inflammation,” one will also be “inhibiting inflammation via inhibiting the superoxide anion generation and/or elastase release by human neutrophils,”  even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage “inhibiting inflammation via inhibiting the superoxide anion generation and/or elastase release by human neutrophils”) of the method taught by the prior art (“the administration of Compound 4 to a subject suffering from lung cancer/inflammation”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 5 and 6, Minh teaches IC50 of Compound 5 (Compound 4) is 4.97 ± 0.06 µM.  MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 4.97 ± 0.06 µM falls within the instant claimed ranges of claims 5 and 6 and thus anticipates the claimed ranges of claims 5 and 6.
Thus, the teachings of Minh anticipate the method of claims 1-6.

Conclusion
Claims 1-6 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628